Exhibit 10.2

LANDMARK APARTMENT TRUST, INC.

EMPLOYMENT AGREEMENT

(Greg Edward Brooks)

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between
LANDMARK APARTMENT TRUST, INC., a Maryland corporation (hereinafter referred to
as the “Company”), and GREG EDWARD BROOKS (hereinafter referred to as the
“Executive”) and is effective as of the Effective Date defined in Section 1
below.

WHEREAS, the Company and the Executive desire to enter into an employment
agreement.

Accordingly, the parties hereto agree as follows:

1. Term. The Company hereby employs the Executive and the Executive hereby
accepts such employment for an initial term commencing as of May 18, 2015 (the
“Effective Date”) and ending on May 18, 2018, unless sooner terminated in
accordance with the provisions of Section 4 (the period during which the
Executive is employed hereunder being hereinafter referred to as the “Term”).
The Term shall be subject to automatic one (1) year renewals unless notice of
non-renewal is provided between the parties in accordance with the notice
provisions of Section 7.4, as follows (if elected by the Executive or the
Company, a “Non-Renewal”): (a) if elected by the Executive, the Executive will
notify the Company of the Non-Renewal at least ninety (90) days prior to the end
of any such Term, or (b) if elected by the Company, the Company will notify the
Executive of the Non-Renewal at least one-hundred-eighty (180) days prior to the
end of any such Term.

2. Duties. The Executive, in his capacity as Chief Financial Officer of the
Company, shall faithfully perform for the Company the duties of said office and
shall perform such other duties of an executive, managerial or administrative
nature consistent with the office of Chief Financial Officer as shall be
specified and designated from time to time by the Chief Executive Officer of the
Company. The Executive shall devote substantially all of the Executive’s
business time and effort to the performance of the Executive’s duties hereunder.
Provided that the following activities do not interfere with the Executive’s
duties to the Company and provided that the following activities do not violate
the Executive’s covenant against competition as described at Section 6.2 hereof,
during the Term the Executive may perform personal, charitable and other
business activities, including, without limitation, serving as a member of one
or more boards of directors of charitable or other professional organizations
and engaging in any activities permitted by Section 6.2(d)(i), may engage in
personal investment activities consistent with Company policies on personal
securities trading by Company personnel, may serve on the boards of
directors/advisors or as a consultant to other business organizations that are
not engaged in any aspect of the multi-family residential industry, and may
engage in such other board or professional assignments which are disclosed to
and approved by the Board of Directors of the Company (the “Board”), provided,
however, that service in such capacities for other business organizations shall
require the consent of the Board, such consent not to be unreasonably withheld.

3. Compensation.

3.1 Salary. The Company shall pay the Executive during the Term a salary at the
rate of $350,000 per annum (the “Annual Salary”), in accordance with the
customary payroll practices of the Company applicable to senior executives
generally. The Annual Salary may be increased but not decreased from time to
time by an amount and on such conditions as may be approved by the Board or the
Compensation Committee of the Board (the “Compensation Committee”), and upon
such increase, the increased amount shall thereafter be deemed to be the

 

1



--------------------------------------------------------------------------------

Annual Salary. The Executive’s Annual Salary shall be reviewed at least one
(1) time per year by the Board or the Compensation Committee. Annual Salary will
be paid in monthly or bi-monthly installments as determined by the Board, and no
Annual Salary will be paid later than 75 days after the conclusion of any
calendar year in which such Annual Salary is deemed earned and payable to the
Executive.

3.2 Short-Term and Long-Term Incentive Compensation. The Executive will be
eligible to receive annual cash and equity bonus compensation. The annual bonus
threshold, target and maximum levels for the Executive for calendar year 2015
are described on Attachment A. Additionally, the Executive will be eligible to
participate in the Company’s 2012 Other Equity-Based Award Plan, as amended (the
“2012 LTIP Plan”) and any subsequent equity incentive plan approved by the Board
(each and any of the foregoing is a “Company Incentive Plan”) for long-term
equity incentive compensation (any equity compensation granted to the Executive
by the Company, whether under a Company Incentive Plan or otherwise approved by
the Board, and whether in the form of restricted stock, stock options, long-term
incentive plan units, stock appreciation rights or other equity or equity-linked
awards, is, collectively, “Equity Compensation”). The Equity Compensation
threshold, target and maximum award levels for the Executive for calendar year
2015 are set forth on Attachment A. The terms of the Executive’s annual bonus
compensation, any Company Incentive Plan and any awards made under such programs
will be subject to the approval of the Board or the Compensation Committee.

3.3 Benefits–In General. During the Term, the Executive will be entitled to all
employee benefits and perquisites made available to senior executives of the
Company, including, without limitation, group medical, dental, vision, life
insurance, long-term disability insurance, retirement, pension, 401(k) savings
plans and/or prescription drug plan coverage, subject to the condition that the
Executive is eligible for participation in any such plans. The Company shall pay
100% of the premium cost of the Company’s health insurance coverage provided to
the Executive (and the Executive’s dependents, if applicable) by the Company
from time to time. Nothing contained in this Agreement will prevent the Company
from terminating plans, changing carriers or effecting modifications in employee
benefits coverage for the Executive as long as such modifications affect all
similarly situated senior executives of the Company.

3.4 Paid Time Off. The Executive shall be entitled to twenty-five (25) days of
paid time off per calendar year, plus Company-scheduled holidays. Fifty percent
(50%) of any unused paid time-off will be forfeited at the end of the calendar
year.

3.5 Disability Benefits and Life Insurance. Executive shall receive the
disability benefits and group life insurance benefits applicable to senior
executives at the Company. To the extent the Company’s group life and disability
insurance plans do not provide this level of benefits, the Executive shall be
entitled to additional benefits so that his long-term disability coverage
provides benefits (to continue for such period as is provided in the applicable
disability plan or program, as amended from time to time, and with waiting
periods and pre-existing condition exceptions waived to the extent such coverage
is available on commercially reasonable terms) equal to sixty-six and two-thirds
percent (66 2/3 %) of his Annual Salary in the case of a covered disability, and
life insurance coverage with a face amount equal to $1,000,000. Premiums on all
primary or supplemental disability policies provided by the Company under this
Agreement shall be paid by the Company, provided that the value of such premiums
shall be taxed as income to the Executive.

3.6 Expenses. The Company shall pay or reimburse the Executive for all ordinary
and reasonable out-of-pocket expenses actually incurred and, in the case of
reimbursement, actually paid by the Executive during the Term in connection with
the performance of the Executive’s services under this Agreement, including
travel and lodging expenses for travel between New York, New York; Richmond,
Virginia; and Tampa, Florida; provided that the Executive shall submit such
expenses in accordance with the policies applicable to senior executives of the
Company generally.

 

2



--------------------------------------------------------------------------------

3.7 Earned and Accrued Bonus. For purposes of this Agreement, with respect to
“Earned and Accrued Bonus” payments to be made to the Executive in connection
with the termination of his employment, annual bonus payments and Equity
Compensation awards shall be deemed to be “earned and accrued” (a) if, with
respect to annual bonus payments, the Executive is employed with the Company as
of the date of the last day of the period in respect of which a bonus payment
shall be made and, with respect to Equity Compensation awards, the Executive is
employed with the Company as of the date such award vests; and (b) to the extent
that the criteria or performance goals for determining the amount of such
payment or award are objective and measurable criteria, and such objective and
measurable criteria have been satisfied or achieved. Earned and Accrued Bonus
specifically includes, without limitation, any cash payments or shares of the
Company’s common stock payable to Executive in connection with any annual bonus
compensation and Equity Compensation that is awarded and vested. A prorated
portion of the Executive’s annual bonus will be paid in accordance with the
termination provisions of this Agreement.

3.8 Bonus upon a Successful Capital Transaction. Upon the occurrence of a
Successful Capital Transaction (as defined in Section 2(b) of Attachment A), the
Executive shall be granted a one-time Equity Compensation award in an amount
equal to $1,000,000, as described in Section 2(b) of Attachment A.

(a) Acceleration of Rights upon Change in Control. Upon the occurrence of a
“Change in Control” (as such term is defined in the 2012 LTIP Plan, as amended
and in effect as of the Effective Date hereof), all Equity Compensation awarded
to the Executive under this Agreement, to the extent not vested as of the date
of the Change in Control or to the extent that any such award is subject to
forfeiture restrictions as of the date of the Change in Control, shall, be
deemed vested and all forfeiture restrictions shall lapse (treating any
applicable performance criteria as fully satisfied). Notwithstanding the
foregoing, to the extent necessary for the Executive to avoid taxes and/or
penalties under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Tax Code”), a Change in Control shall not be deemed to occur unless it
constitutes a “change in control event” within the meaning of
Section 1.409A-3(i)(5) of the Treasury Regulations promulgated under
Section 409A of the Tax Code.

4. Termination of Employment. The Company may terminate the Executive’s
employment for any reason or for no reason and with or without Cause (as defined
herein below). The Executive may terminate the Executive’s employment with the
Company for Good Reason (as defined herein below) or without Good Reason. The
Company or the Executive may terminate the Executive’s employment upon the
Executive’s disability as provided in Section 4.1, or by Non-Renewal. The
survival provisions of this Agreement described at Section 7.13 contemplate
without limitation that upon the termination his employment the Executive shall
be subject to the provisions of the Covenant Against Competition set forth in
Section 6.2.

4.1 Termination upon the Executive’s Death or Disability.

(a) If the Executive dies during the Term, the obligations of the Company to or
with respect to the Executive shall terminate in their entirety except as
otherwise provided in this Section 4.1 and except for the surviving provisions
of this Agreement as described at Section 7.13.

(b) If the Executive becomes eligible for disability benefits under the
Company’s long-term disability plans and arrangements (or, if none apply, would
have been so

 

3



--------------------------------------------------------------------------------

eligible under a competitive plan as reasonably determined by the Compensation
Committee), the Company or the Executive shall have the right, to the extent
permitted by law, to terminate the employment of the Executive upon at least
ninety (90) days’ prior written notice to the other party, provided that the
Company shall not have the right to terminate the Executive’s employment in
accordance with this Section 4.1(b) if, (i) in the opinion of a qualified
physician reasonably acceptable to both parties, it is reasonably certain that
the Executive will be able to resume his duties on a regular full-time basis
within one hundred eighty (180) days of the date that the notice of such
termination is delivered, and (ii) upon the expiration of such one hundred
eighty (180) day period, the Executive has resumed his duties on a regular
full-time basis.

(c) Upon the Executive’s death or the termination of the Executive’s employment
by virtue of disability, all of the following shall apply:

(i) the Executive, or the Executive’s estate or beneficiaries in the case of the
death of the Executive, shall have no right to receive any compensation or
benefit hereunder on and after the effective date of the termination of
employment, except that the Company shall reimburse Executive’s COBRA premium
under the Company’s major medical group health and dental plan (including the
costs of Executive’s premium required to maintain coverage for his dependents),
and the Company will continue to provide such additional continuing benefits
(including without limitation life insurance benefits) as the Executive and his
dependents would have been entitled to under this Agreement, as on a monthly
basis for a period of eighteen (18) months after the termination, and the
Executive, or the Executive’s estate or beneficiaries in the case of the death
of the Executive, shall be entitled to receive the Executive’s Annual Salary and
other benefits that are earned and accrued under this Agreement prior to the
date of termination, the Executive’s Earned and Accrued Bonuses, vesting of or
lapsing of any forfeiture restrictions on any Equity Compensation as provided in
clause (ii) below, reimbursement under this Agreement for expenses incurred
prior to the date of such termination; and an additional amount equal to one
(1) year of the Executive’s then-current Annual Salary plus an amount equal to
the Executive’s annual bonus for the year in which his death or disability
occurs based on the Executive’s then-current annual bonus target level for such
year, or if no target level has been established for that year, based on the
initial target level specified on Attachment A; provided, that in no event shall
such amount be less than the annual bonus (if any) earned by the Executive for
the prior year, provided further, that if the Executive is a “specified
employee” within the meaning of Section 409A of the Tax Code, any payments of
“deferred compensation” (as defined under Treasury Regulation
Section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3) through (b)(12)), if any deferral is
required, shall not commence until the first day of the seventh month beginning
after the date of the Executive’s “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h), or, if earlier, within 15 days after
the appointment of the personal representative or executor of the Executive’s
estate following his death, if a delay in payment is required to avoid the
imposition of the additional 20% tax under Section 409A of the Tax Code (and in
the case of installment payments, the first payment shall include all
installment payments required by this subsection that otherwise would have been
made during such period). If no deferral is required pursuant to the preceding
sentence, the payment will be made within five (5) business days after the date
of termination.

(ii) all of the outstanding Equity Compensation awards held by the Executive for
which (a) vesting is based on the passage of time shall become fully vested and
if applicable, exercisable and (b) vesting is based on establishment of
performance goals and the performance period is incomplete shall be deemed
earned based on the actual levels of achievement of pro-rated performance
criteria as of the date of the termination of the Executive’s employment, as
determined by the Committee; provided, that such Equity Compensation awards
shall be deemed earned based on the target level of achievement with respect to
the performance criteria relating to strategic objectives. Such Equity
Compensation awards shall be pro-rated based

 

4



--------------------------------------------------------------------------------

on (x) the number of days that have elapsed from the beginning of the applicable
performance period through the date the Executive ceases to be an employee of
the Company, compared to (y) the total number of days in such performance
period. The number of shares of the Company’s common stock that will be issued
to the Executive in respect of such earned Equity Compensation awards which are
otherwise settled in Company common stock shall be calculated based on the
closing price per share on the trading date coinciding with (or if such date is
not a trading day, next following) the date of the termination of the
Executive’s employment, or, if the common stock is not trading, based on the
fair market value of the Company’s common stock as determined in the reasonable
discretion of the Board (or Compensation Committee) without reduction for
minority discounts and/or lack of liquidity. With respect to all Equity
Compensation awards held by the Executive for which the performance period is
complete but for which the additional vesting period is incomplete, any
restrictions on the earned portion of such awards shall lapse and such earned
awards, unless earlier terminated or forfeited and to the extent not otherwise
vested, shall automatically become fully vested as of the date of the
termination of the Executive’s employment.

(iii) this Agreement shall otherwise terminate and there shall be no further
rights with respect to the Executive hereunder except for the surviving
provisions of this Agreement as provided in Section 7.13. The payments to be
made in this Section 4.1(c) shall be in addition to, rather than in lieu of, the
entitlement of Executive or his estate to any other insurance or benefit
proceeds as a result of his death or disability.

4.2 Termination by the Company for Cause. The Company may terminate the
Executive’s employment at any time for “Cause” if any of the following have
occurred:

(a) the Executive’s conviction for (or pleading guilty or nolo contendere to)
any felony or misdemeanor which the Board reasonably concludes brings the
Executive into disrepute or is likely to cause material harm to the Company (not
including violations of routine vehicular laws);

(b) the Executive’s indictment for any felony or misdemeanor involving moral
turpitude (which the Board reasonably concludes brings the Executive into
disrepute or is likely to cause material harm to the Company), if such
indictment is not discharged or otherwise resolved within eighteen (18) months;

(c) the Executive’s commission of an act of fraud, theft, dishonesty or breach
of fiduciary duty related to the Company, its Business (as defined in
Section 6.1) or the performance of the Executive’s duties hereunder;

(d) the continuing failure or habitual neglect by the Executive to perform the
Executive’s duties hereunder, except that, if such failure or neglect is
curable, the Executive shall have thirty (30) days from his receipt of a notice
of such failure or neglect to cure such condition and, if the Executive does so
to the reasonable, but sole, satisfaction of the Board (such cure opportunity
being available only once), then such failure or neglect shall not constitute
Cause hereunder;

(e) any violation by the Executive of the Restrictive Covenants set forth in
Section 6 except that the Executive shall first have thirty (30) days from his
receipt of notice of such violation to cure such condition and, if the Executive
does so to the reasonable, but sole, satisfaction of the Board, such violation
shall not constitute Cause hereunder; or

(f) the Executive’s material breach of this Agreement, except that, if such
breach is curable, the Executive shall first have thirty (30) days from his
receipt of such notice of such breach to cure such breach and, if the Executive
does so to the reasonable satisfaction of the Board, such breach shall not
constitute Cause hereunder.

 

5



--------------------------------------------------------------------------------

Prior to the effectiveness of any termination for Cause, the Executive shall
have the right to meet with the Board to discuss the Company’s basis for a
termination for Cause and to present evidence to refute such basis, which the
Board shall reasonably consider prior to any final decision regarding
termination of the Executive for Cause.

If the Company terminates the Executive’s employment for Cause, the Executive
shall have no right to receive any compensation or benefit hereunder on and
after the effective date of the termination of employment, except that the
Executive shall be entitled to receive the Executive’s Annual Salary, and other
benefits that are earned and accrued under this Agreement prior to the date of
termination, any Earned and Accrued Bonus, and reimbursement under this
Agreement for expenses incurred prior to the date of termination, provided,
however, that if the Company terminates the Executive’s employment for Cause
specifically pursuant to Section 4.2(a), (b), or (c) above, then no Earned and
Accrued Bonus shall be payable hereunder. This Agreement shall otherwise
terminate upon such termination of employment and the Executive shall have no
further rights or obligations hereunder except for the surviving provisions of
this Agreement as described at Section 7.13.

4.3 Termination by the Company without Cause. The Company may terminate the
Executive’s employment at any time without Cause upon sixty (60) days prior
written notice to the Executive. If the Company terminates the Executive’s
employment without the occurrence of any of the events constituting Cause and
the termination is not due to the Executive’s death or disability or is not a
Non-Renewal, then the termination by the Company is without Cause. If the
Company terminates the Executive’s employment without Cause, then the Severance
Package provisions of Section 5 shall apply, and this Agreement shall otherwise
terminate and the Executive shall have no further rights or obligations
hereunder except for the surviving provisions of this Agreement as described at
Section 7.13.

4.4 Termination of Employment by the Executive for Good Reason. Subject to the
notice and cure provisions set forth below, the Executive may terminate the
Executive’s employment with the Company for Good Reason and receive the
Severance Package provisions of Section 5 if any of the following have occurred
without the Executive’s written consent (“Good Reason”):

(a) any material and significant diminution in the Executive’s title,
authorities, duties or responsibilities (including without limitation the
assignment of duties inconsistent with his position, or a significant adverse
alteration of the nature or status of his responsibilities, or a significant
adverse alteration of the conditions of his employment);

(b) a material reduction in the Executive’s Annual Salary;

(c) the Company’s material breach of this Agreement; or

(d) a determination by the Company to relocate its corporate headquarters to a
new location that is more than fifty (50) miles from the current address of the
Company’s corporate headquarters in Richmond, Virginia.

Notwithstanding the foregoing, the Executive shall not be deemed to have
terminated this Agreement for Good Reason unless: (y) the Executive terminates
this Agreement no later than three (3) months after the initial occurrence of
the above referenced event or condition which is the basis for such termination
(it being understood that each instance of any such event shall constitute a
separate basis for such termination and a separate event or condition occurring
on the date of such instance for purposes of calculating the three (3)-month
period); and (z) the Executive provides to the Company a written notice of the
existence of the above referenced event or condition which is

 

6



--------------------------------------------------------------------------------

the basis for the termination within sixty (60) days following the initial
existence of such event or condition, and the Company fails to remedy such event
or condition within 30 days following the receipt of such notice. This Agreement
shall otherwise terminate upon such termination of employment and the Executive
shall have no further rights or obligations hereunder except for the surviving
provisions of this Agreement as described at Section 7.13.

4.5 Termination of Employment by the Executive without Good Reason. The
Executive may terminate the Executive’s employment with the Company at any time
without Good Reason. If the Executive terminates his employment without the
occurrence of any of the events constituting “Good Reason” and the termination
is not due to the Executive’s death or disability, then the termination by the
Executive is without Good Reason. If the Executive terminates the Executive’s
employment with the Company without Good Reason, the Executive shall have no
right to receive any compensation or benefit hereunder on and after the
effective date of the termination of employment, except that the Executive shall
be entitled to receive the Executive’s Annual Salary, and other benefits that
are earned and accrued under this Agreement or under applicable Company benefit
plans prior to the date of termination and reimbursement under this Agreement
for expenses incurred prior to the date of termination. For the avoidance of
doubt, any Equity Compensation awards held by the Executive that are vested as
of the date of the Executive’s termination of employment without Good Reason
shall not be forfeited. This Agreement shall otherwise terminate upon such
termination of employment and the Executive shall have no further rights or
obligations hereunder except for the surviving provisions of this Agreement as
described at Section 7.13.

4.6 Termination upon Expiration and Non-Renewal of Agreement. If either the
Company or the Executive provides the other party with notice of Non-Renewal in
accordance with the provisions of Section 1 and Section 7.4 hereof, the
Executive shall have no right to receive any compensation or benefit hereunder
on and after the effective date of the termination of employment, except that
the Executive shall be entitled to receive the Executive’s Annual Salary, and
other benefits that are earned and accrued under this Agreement (including
Earned and Accrued Bonus, if any) or under applicable Company benefit plans
prior to the date of termination and reimbursement under this Agreement for
expenses incurred prior to the date of termination. This Agreement shall
otherwise terminate upon the termination of the Executive’s employment, and the
Executive shall have no further rights or obligations hereunder except for the
surviving provisions of this Agreement as described at Sections 6 and 7.14.

5. Severance Package for Certain Terminations of Employment. The Executive shall
be entitled to certain rights and shall be bound by certain obligations as
described in this Section 5 (the “Severance Package”) if the Executive’s
employment terminates under either of the following conditions: (y) if the
Company terminates the Executive’s employment without Cause, or (z) if the
Executive terminates the Executive’s employment for Good Reason. For purposes of
this Agreement, the “Severance Package” shall consist of all of the following
rights and obligations:

(a) The Executive shall be entitled to receive the Executive’s Annual Salary,
and other benefits that are earned and accrued under this Agreement and under
applicable Company benefit plans prior to the date of termination, any Earned
and Accrued Bonus, and reimbursement under this Agreement for expenses incurred
prior to the date of termination;

(b) If the Executive signs the general release of claims in favor of the Company
in the form set forth in Attachment “B” and the general release becomes
irrevocably effective not later than forty-five (45) days of the date of the
termination event, the Executive shall also be entitled to all of the following:

(i) a cash payment equal to one and one-half (1.5) times the sum of the
Executive’s Annual Salary (as in effect on the effective date of such
termination excluding

 

7



--------------------------------------------------------------------------------

any reduction not permitted by this Agreement), plus the greater of (A) the
annual bonus most recently earned by the Executive, whether paid or unpaid, and
(B) the average annual bonus actually paid for the last three full fiscal years
(“Average Annual Bonus”), payable in equal installments over the period that
corresponds to the period during which the covenants provided in Section 6.2
hereof are to be applicable in accordance with the Company’s usual and customary
salary payroll practices. If, at the time of a termination to which this
sub-subparagraph b(i) applies (y or z in this section 5 above), at least three
full fiscal years have not occurred, then to the extent necessary to calculate
the Average Annual Bonus for the last three years as set forth above, the target
annual bonus set forth on Attachment A shall be used for the missing years.
Notwithstanding the foregoing, if the Executive is a “specified employee” within
the meaning of Section 409A of the Tax Code, any payments of “deferred
compensation” (as defined under Treasury Regulation Section 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury Regulation Sections
1.409A-1(b)(3) through (b)(12)), shall not commence until the first day of the
seventh month beginning after the date of the Executive’s “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h)) to avoid the
imposition of the additional 20% tax under Section 409A of the Tax Code (and in
the case of installment payments, the first payment shall include all
installment payments required by this subsection that otherwise would have been
made during such period); and

(ii) for a period of eighteen (18) months after termination of employment, the
Company shall reimburse Executive’s COBRA premium under the Company’s major
medical group health and dental plan (including the costs of Executive’s premium
required to maintain coverage for his dependents), and the Company will provide
such additional continuing health, dental, disability and life insurance
benefits applicable to senior executives of the Company generally as the
Executive and his dependents would have received under this Agreement (and for
such additional benefits, at such costs to the Company, provided that the value
of premiums on all primary or supplemental disability policies shall be taxed as
income to the Executive) as would have applied in the absence of such
termination or expiration (but not taking into account any post-termination
increases in Annual Salary that may otherwise have occurred without regard to
such termination and that may have favorably affected such benefits), it being
expressly understood and agreed that nothing in this clause (b)(ii) shall
restrict the ability of the Company to generally amend or terminate such plans
and programs from time to time in its sole discretion; provided, however, that
the Company shall in no event be required to provide such reimbursements or
coverage after such time as the Executive becomes entitled to receive health
benefits from another employer or recipient of the Executive’s services (and
provided, further, that such entitlement shall be determined without regard to
any individual waivers or other arrangements);

(iii) all of the Equity Compensation awarded to the Executive, to the extent not
vested or to the extent subject to forfeiture restrictions as of the date of the
termination of the Executive’s employment, shall immediately be deemed vested
and any forfeiture restrictions shall immediately lapse (treating the
performance criteria for the year of termination as fully satisfied), and any
outstanding options to acquire shares of Company stock shall immediately be
vested and shall be, as determined in the discretion of the Board, either
(A) exercisable by the Executive or, in the case of the Executive’s death, by
the beneficiaries of the Executive’s estate, for one (1) year following the
termination (or, if shorter, the balance of the regular term of the options), or
(B) cashed out and cancelled, as if in accordance with a Change in Control
event, pursuant to the terms set forth in Section 8.03 of the 2012 LTIP Plan as
in effect on the Effective Date hereof.

Unless delayed pursuant to Section 7.18 of this Agreement, payments due under
the Severance Package shall be paid to the Executive (or installment payments
shall commence) on the fiftieth (50th) day following the date of the termination
event. This Agreement shall otherwise terminate upon such termination of
employment and the Executive shall have no further rights hereunder except for
surviving provisions of this Agreement as provided in Section 7.13.

 

8



--------------------------------------------------------------------------------

6. Covenants of the Executive.

6.1 General Covenants of the Executive. The Executive acknowledges that (a) the
principal business of the Company is the acquisition, development and ownership
of multi-family residential properties (such business, and any and all other
businesses that after the date hereof, and from time to time during the Term,
become material with respect to the Company’s then-overall business, herein
being collectively referred to as the “Business”) (for purposes of this
Agreement, “Multi-family REIT” shall mean a company that invests in primarily
multi-family residential properties and that is qualified as a real estate
investment trust for purposes of federal income taxation); (b) the Company knows
of a limited number of persons who have developed the Business; (c) the Business
is, in part, national in scope; (d) the Executive’s work for the Company and its
subsidiaries has given and will continue to give the Executive access to the
confidential affairs and proprietary information of the Company and to “trade
secrets,” (as defined under the laws of the State of Maryland) of the Company
and its subsidiaries; (e) the covenants and agreements of the Executive
contained in this Section 6 are essential to the business and goodwill of the
Company; and (f) the Company would not have entered into this Agreement but for
the covenants and agreements set forth in this Section 6.

6.2 Covenant Against Competition. The covenant against competition herein
described shall apply as follows:

(a) during the Term;

(b) as to Section 6.2(d)(i), for a period of eighteen (18) months following a
termination of the Executive’s employment for any reason (other than due to the
Executive’s death);

(c) as to Section 6.2(d)(iii), for a period of eighteen (18) months following a
termination of the Executive’s employment for any reason (other than due to the
Executive’s death); and

(d) as to Section 6.2(d)(ii) and 6.2(d)(iv), at any time during and after the
Executive’s employment with the Company and its subsidiaries (and the
predecessors of either).

During the time periods described hereinabove, the Executive covenants as
follows:

(i) The Executive shall not, directly or indirectly, own, manage, control or
participate in the ownership, management, or control of, or be employed or
engaged by or otherwise affiliated or associated as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer, director
or in any other individual or representative capacity, engage or participate in:
(1) any Multi-family REIT; or (2) other financial investment business which owns
multi-family residential properties as its primary business if such business is
in competition in any manner whatsoever with the Business of the Company in any
state or country or other jurisdiction in which the Company conducts its
Business as of the date of termination (an “Other Competitive Business”);
provided, however, that, notwithstanding the foregoing, (i) the restriction
described in clause (1) of this Section 6.2(d)(i) shall, following any
termination of the Executive’s employment described in Section 6.2(b) above, be
limited so as to apply only to any Multi-family REIT the shares of which are
traded on a national securities exchange, (ii) the restriction described in
clause (2) of this Section 6.2(d)(i) shall, following any termination of the
Executive’s employment described in Section 6.2(b) above, be limited so as to
apply only to any Other Competitive Business that has assets in excess of Eight
Hundred Million and No/00 Dollars ($800,000,000), (iii) with the express written
consent of the Board as to each such entity, the Executive may, solely for
investment purposes and without participating in the business thereof actively
or passively, directly or indirectly, own or participate in the ownership of any
entity which he owned or managed or participated in the

 

9



--------------------------------------------------------------------------------

ownership or management of, or served as a consultant to prior to the Effective
Date, which ownership, management, participation or consulting relationship has
been disclosed to the Company; and (iv) the Executive may invest in securities
of any entity, solely for investment purposes and without participating in the
business thereof, if (A) such securities are traded on any national securities
exchange or the National Association of Securities Dealers Automated Quotation
System or equivalent non-U.S. securities exchange, (B) the Executive is not a
controlling person of, or a member of a group which controls, such entity and
(C) the Executive does not, directly or indirectly, own one percent (1%) or more
of any class of securities of such entity.

(ii) Except in connection with the business and affairs of the Company and its
affiliates: the Executive shall keep secret and retain in strictest confidence,
and shall not use for his benefit or the benefit of others, all confidential
matters relating to the Business and the business of any of its affiliates and
to the Company and any of its affiliates, learned by the Executive heretofore or
hereafter directly or indirectly from the Company or any of its subsidiaries (or
any predecessor of either) (the “Confidential Company Information”), including,
without limitation, information with respect to the Business and any aspect
thereof, profit or loss figures, and the Company’s or its affiliates’ (or any of
their predecessors) properties, and shall not disclose such Confidential Company
Information to anyone outside of the Company except with the Company’s express
written consent and except for Confidential Company Information which (i) at the
time of receipt or thereafter becomes publicly known through no wrongful act of
the Executive; (ii) is clearly obtainable in the public domain; (iii) was not
acquired by the Executive in connection with the Executive’s employment or
affiliation with the Company; (iv) was not acquired by the Executive from the
Company or its representatives or from a third-party who has an agreement with
the Company not to disclose such information; (v) was legally in the possession
of or developed by the Executive prior to the Effective Date; or (vi) is
required to be disclosed by rule of law or by order of a court or governmental
body or agency. For purposes of this Agreement, “affiliate” means, with respect
to the Company, any person, partnership, corporation or other entity that
controls, is controlled by or is under common control with the Company within
the meaning of Rule 405 of Regulation C under the Securities Act of 1933, as now
in effect or as hereafter amended.

(iii) The Executive shall not, without the Company’s prior written consent,
directly or indirectly, (i) knowingly solicit or knowingly encourage to leave
the employment or other service of the Company or any of its affiliates, any
employee employed by the Company at the time of the termination thereof or
knowingly hire (on behalf of the Executive or any other person or entity) any
employee employed by the Company at the time of the termination who has left the
employment or other service of the Company or any of its affiliates (or any
predecessor of either) within one (1) year of the termination of such employee’s
or independent contractor’s employment or other service with the Company and its
affiliates; or (ii) whether for the Executive’s own account or for the account
of any other person, firm, corporation or other business organization,
intentionally interfere with the Company’s or any of its affiliates,
relationship with, or endeavor to entice away from the Company or any of its
affiliates, any person who during the Executive’s employment with the Company is
or was a customer or client of the Company or any of its affiliates (or any
predecessor of either). Notwithstanding the above, nothing shall prevent the
Executive from soliciting loans, investment capital, or the provision of
management services from third parties engaged in the Business if the activities
of the Executive facilitated thereby do not otherwise adversely interfere with
the operations of the Business. Advertising to fill employment openings by
television, newspaper, Internet or similar general advertising will not be
deemed to violate this Section.

(iv) All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof) made, produced or compiled by the
Executive or made available to the Executive during the Term concerning the
Business of the Company and its affiliates shall be the Company’s property and
shall be delivered to the Company at any time on request. Notwithstanding the
above, the Executive’s contacts and contact data base shall not be the Company’s
property. Notwithstanding the above, software, methods and material developed by
the Executive prior to the Term of the Agreement shall not be the Company’s
property.

 

10



--------------------------------------------------------------------------------

6.3 Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of Sections 6.1 or 6.2 (the
“Restrictive Covenants”) would result in irreparable injury and damage for which
money damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the Restrictive Covenants,
the Company and its affiliates shall have the right and remedy to have the
Restrictive Covenants specifically enforced (without posting bond and without
the need to prove damages) by any court having equity jurisdiction, including,
without limitation, the right to an entry against the Executive of restraining
orders and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants. This right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages). The
existence of any claim or cause of action by the Executive, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement of the Restrictive Covenants. The Company has the right to cease
making the payments provided as part of the Severance Package in the event of a
material breach of any of the Restrictive Covenants. The Company shall be
entitled to recover from Executive the costs and attorneys’ fees it incurs to
enforce the provisions of this section.

7. Other Provisions.

7.1 Severability. The Executive acknowledges and agrees that the Executive has
had an opportunity to seek advice of counsel in connection with this Agreement
and that the Restrictive Covenants are reasonable in geographical and temporal
scope and in all other respects. If it is determined that any of the provisions
of this Agreement, including, without limitation, any of the Restrictive
Covenants, or any part thereof, is invalid or unenforceable, the remainder of
the provisions of this Agreement shall not thereby be affected and shall be
given full effect, without regard to the invalid portions.

7.2 Duration and Scope of Covenants. If any court or other decision maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, are unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

7.3 Arbitration. Except with respect to any claims or disputes arising from or
relating to the Restrictive Covenants or arising after a Change in Control, any
disputes arising under or in connection with this Agreement shall be resolved by
binding arbitration, to be held in Baltimore, Maryland in accordance with the
Commercial Arbitration Rules, as amended from time to time, of the American
Arbitration Association (the “AAA”). The Company and the Executive will each
select an arbitrator, and a third arbitrator will be selected jointly by the
arbitrators selected by the Company and the Executive within 15 days after
demand for arbitration is made by a Party. If the arbitrators selected by the
Company and the Executive are unable to agree on a third arbitrator within that
period, then either the Company or the Executive may request that the AAA select
the third arbitrator. The arbitrators will possess substantive legal experience
in the principle issues in dispute and will be independent of the Company and
the Executive. To the extent permitted by applicable law and not prohibited by
the Company’s certificate of incorporation and bylaws, the Company will pay all
expenses (including the reasonable expenses of the Executive, including his
reasonable legal fees, if the Executive is the prevailing party in such
arbitration) incurred in connection with arbitration

 

11



--------------------------------------------------------------------------------

and the fees and expenses of the arbitrators and will advance such expenses from
time to time as required. Except as may otherwise be agreed in writing by the
parties or as ordered by the arbitrators upon substantial justification shown,
the hearing for the dispute will be held within 60 days of submission of the
dispute to arbitration. The arbitrators will render their final award within 30
days following conclusion of the hearing and any required post-hearing briefing
or other proceedings ordered by the arbitrators. The arbitrators will state the
factual and legal basis for the award. The decision of the arbitrators will be
final and binding and not subject to judicial review and final judgment may be
entered upon such an award in any court of competent jurisdiction, but entry of
such judgment will not be required to make such award effective.

7.4 Notices. Any notice, consent or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice, consent or other communication
shall be deemed given when so delivered personally, delivered by overnight
courier, telexed or sent by facsimile transmission or, if mailed, five days
after the date of deposit in the United States mails as follows:

 

  (a) If to the Company, to:

Landmark Apartment Trust, Inc.

3505 E. Frontage Road

Suite 150

Tampa, Florida 33607

Attention: Board of Directors c/o Secretary

Fax: (813) 287-2178

Email: mlafon@latapts.com

with a copy, in the case of notice, to:

Hogan Lovells US LLP

Columbia Square

555 Thirteenth Street, NW

Washington, DC 20004

Attention: Stuart A. Barr, Esq.

Fax: (202) 637-5910

Email: stuart.barr@hoganlovells.com

 

  (b) If to the Executive, to:

Greg Edward Brooks

with a copy in either case to:

 

 

Any such person may by notice given in accordance with this Section to the other
parties hereto designate another address or person for receipt by such person of
notices hereunder.

 

12



--------------------------------------------------------------------------------

7.5 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with the Company or its subsidiaries (or any
predecessor of either).

7.6 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED EXCLUSIVELY
IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW. Subject to the parties’ obligations under
Section 7.3, the Executive and the Company each hereby expressly consents to the
exclusive venue and jurisdiction of the state and federal courts located in
Baltimore, Maryland, for any lawsuit arising from or relating to this Agreement.

7.8 Assignment. This Agreement shall be binding upon and inure to the benefit of
the executors, administrators, heirs, successors and assigns of the parties;
provided, however, that except as herein expressly provided, this Agreement
shall not be assignable either by the Company (except to an affiliate of the
Company, in which event the Company shall remain liable if the affiliate fails
to meet any of the Company’s obligations hereunder, including without limitation
to provide the employment opportunities offered hereby and to make payments or
provide benefits or otherwise) or by the Executive. In the event that the
Executive consents to the assignment of this Agreement to a successor in
interest of the Company upon a Change in Control, such consent shall not be
deemed to waive or diminish the Executive’s rights under Section 3.8(a).

7.9 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of withholding required by law. In the event that the
Company determines that any federal, state, local or foreign tax or withholding
payment is required relating to the vesting in or delivery of any Equity
Compensation, the Company shall have the right to require such payments from the
Executive or withhold such amounts from other payments due to the Executive from
the Company or any affiliate, or to withhold such Equity Compensation that would
otherwise have been issued to the Executive. The Executive shall have the right
to elect, in his discretion, the manner in which such payments shall be made or
withheld. No other taxes, fees, impositions, duties or other charges or offsets
of any kind shall be deducted or withheld from amounts payable hereunder, unless
otherwise required by law.

7.10 No Duty to Mitigate. The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor will any payments hereunder be
subject to offset in the event the Executive does mitigate.

7.11 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.12 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

 

13



--------------------------------------------------------------------------------

7.13 Survival. The rights and obligations of the parties under this Agreement,
which by their nature would continue beyond the termination or expiration of
this Agreement, shall survive the termination or expiration of this Agreement.
The Company’s obligations hereunder shall not be terminated by reason of any
liquidation, dissolution, bankruptcy, cessation of business, or similar event
relating to the Company. This Agreement shall not be terminated by any merger or
consolidation or other reorganization of the Company. In the event any such
merger, consolidation or reorganization shall be accomplished by transfer of
stock or by transfer of assets or otherwise, the provisions of this Agreement
shall be binding upon and inure to the benefit of the surviving or resulting
corporation or person.

7.14 Existing Agreements. Executive represents to the Company that the Executive
is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit the Executive from executing this Agreement or limit the
Executive’s ability to fulfill the Executive’s responsibilities hereunder.

7.15 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

7.16 Parachute Provisions.

(a) The provisions of this Section 7.16(a) shall apply prior to the effective
time of an initial public offering of the Company. If any amount payable to or
other benefit receivable by the Executive pursuant to this Agreement is deemed
to constitute a Parachute Payment (as defined below), alone or when added to any
other amount payable or paid to or other benefit receivable or received by the
Executive which is deemed to constitute a Parachute Payment (whether or not
under an existing plan, arrangement or other agreement), and would result in the
imposition on the Executive of an excise tax under Section 4999 of the Tax Code
(the “Excise Tax”), then, in addition to any other benefits to which the
Executive is entitled under this Agreement, the Executive shall be paid by the
Company an amount in cash equal to the sum of the excise taxes payable by the
Executive by reason of receiving Parachute Payments plus the amount necessary to
put the Executive in the same after-tax position (taking into account any and
all applicable federal, state and local excise, income or other taxes at the
highest applicable rates on such Parachute Payments and on any payments under
this Section 7.16(a)) as if no excise taxes had been imposed with respect to
Parachute Payments. The amount of any payment under this Section 7.16(a) shall
be computed by a certified public accounting firm mutually and reasonably
acceptable to the Executive and the Company, the computation expenses of which
shall be paid by the Company. “Parachute Payment” shall mean any payment deemed
to constitute a “parachute payment” as defined in Section 280G of the Tax Code.

(b) The provisions of this Section 7.16(b) shall apply from and after the
effective time of an initial public offering of the Company. Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Company to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (a “Payment”) would be subject to the
Excise Tax, then, prior to the making of any Payment to Executive, a calculation
shall be made comparing (i) the net benefit to the Executive of the Payment
after payment of the Excise Tax, to (ii) the net benefit to the Executive if the
Payment had been limited to the extent necessary to avoid being subject to the
Excise Tax. If the amount calculated under (i) above is less than the amount
calculated under (ii) above, then the Payment shall be limited to the extent
necessary to avoid being subject to the Excise Tax (the “Reduced Amount”). The
reduction of the Payments due hereunder, if applicable, shall be made by first
reducing cash Payments and then, to the extent necessary, reducing those
Payments having the next highest ratio of Parachute Value to actual present
value of such

 

14



--------------------------------------------------------------------------------

Payments as of the date of the change of control, as determined by the
Determination Firm (as defined below). For purposes of this Section 7.16(b),
present value shall be determined in accordance with Section 280G(d)(4) of the
Tax Code. For purposes of this Section 7.16(b), the “Parachute Value” of a
Payment means the present value as of the date of the change of control of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2) of the Tax Code, as determined by the Determination Firm for
purposes of determining whether and to what extent the Excise Tax will apply to
such Payment. The determination of whether an Excise Tax would be imposed, the
amount of such Excise Tax, and the calculation of the amounts referred to in
this Section 7.16(b) above shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and the Executive (the “Determination Firm”) which shall provide
detailed supporting calculations. Any determination by the Determination Firm
shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Tax Code at the time of
the initial determination by the Determination Firm hereunder, it is possible
that Payments which the Executive was entitled to, but did not receive pursuant
to this Section 7.16(b), could have been made without the imposition of the
Excise Tax (“Underpayment”). In such event, the Determination Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive but no later than March 15 of the year after the year in which the
Underpayment is determined to exist, which is when the legally binding right to
such Underpayment arises. In the event that Tax Code Sections 280G and 4999 or
any successor provisions are repealed without succession, this Section 7.16
shall be of no further force or effect.

7.17 Indemnification; Directors and Officer’s Insurance. The Executive shall be
entitled to indemnification in all instances in which the Executive is acting
within the scope of his authority to the fullest extent permitted by applicable
law and not prohibited by the Company’s charter and bylaws, from and against any
damages or liabilities, including reasonable attorney’s fees; provided, however,
that the Executive shall not be entitled to indemnification for damages or
liabilities which result from or arise out of the Executive’s willful misconduct
or gross negligence. During the Term, the Company will maintain directors’ and
officers’ liability insurance in a coverage amount of not less than Ten Million
and No/00 Dollars ($10,000,000) unless Executive’s termination is for Cause, and
if the policy is issued on a “claims made” basis, the Company will provide a
“tail policy” covering Executive in the same amount for at least three (3) years
following the Term.

7.18 409A. This Agreement and the amounts payable and other benefits hereunder
are intended to comply with, or otherwise be exempt from, Section 409A of the
Tax Code. This Agreement shall be administered, interpreted and construed in a
manner consistent with Section 409A. If any provision of this Agreement is found
not to comply with, or otherwise not to be exempt from, the provisions of
Section 409A, it shall be modified and given effect, in the sole discretion of
the Board or Compensation Committee thereof and without requiring the
Executive’s consent, in such manner as the Board or Compensation Committee
determines to be necessary or appropriate to comply with, or to effectuate an
exemption from, Section 409A. Each payment under this Agreement shall be treated
as a separate identified payment for purposes of Section 409A. The preceding
provisions shall not be construed as a guarantee by the Company of any
particular tax effect to the Executive of the payments and other benefits under
this Agreement.

(a) With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (a) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Tax Code; (b) the reimbursement of an eligible expense shall be made no later
than the end of the year after the year in which such expense was incurred; and
(c) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

15



--------------------------------------------------------------------------------

(b) If a payment obligation under this Agreement arises on account of the
Executive’s termination of employment and if such payment is subject to
Section 409A, the payment shall be paid only in connection with the Executive’s
“separation from service” (as defined in Treas. Reg. Section 1.409A-1(h)). If a
payment obligation under this Agreement arises on account of the Executive’s
“separation from service” (as defined under Treas. Reg. Section 1.409A-1(h))
while the Executive is a “specified employee” (as defined under Treas. Reg.
Section 1.409A-1(h)), any payment of “deferred compensation” (as defined under
Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that
is scheduled to be paid within six months after such separation from service
shall accrue without interest and shall be paid on the first day of the seventh
month beginning after the date of the Executive’s separation from service or, if
earlier, within 15 days after the appointment of the personal representative or
executor of the Executive’s estate following his death.

7.19 Expenses. The Company agrees to reimburse the Executive for legal fees and
expenses incurred by him in the review and negotiation of this Agreement, not to
exceed Five Thousand Dollars ($5,000).

[Signature page follows.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names to this
Employment Agreement as of the day and year set forth below.

 

COMPANY: LANDMARK APARTMENT TRUST, INC., a Maryland corporation: Date: May 7,
2015 By:

/s/ Stanley J. Olander, Jr.

Name: Stanley J. Olander, Jr. Title: Chief Executive Officer EXECUTIVE: GREG
EDWARD BROOKS Date: May 7, 2015

/s/ Greg E. Brooks

Signature

Signature Page to Brooks Employment Agreement

 

17



--------------------------------------------------------------------------------

ATTACHMENT “A”

to

LANDMARK APARTMENT TRUST, INC.

EMPLOYMENT AGREEMENT

(Greg Edward Brooks)

1. Annual Cash and Equity Bonus Compensation. Executive shall be eligible to
receive annual cash and equity bonus compensation during the term of this
Agreement, subject to the terms and conditions established annually by the Board
or Compensation Committee and any applicable award agreement. Executive’s bonus
will be subject to Executive’s achievement of performance criteria established
annually by the Board or Compensation Committee, which will be based 80% on
corporate goals and 20% on individual goals. The threshold, target and maximum
annual bonus levels for Executive for calendar year 2015 shall be equal to
$250,000, $350,000 and $450,000, respectively. Executive’s annual bonus for
calendar year 2015 shall not be prorated. Executive’s bonus will be paid 50% in
cash and 50% in long-term incentive plan units (“LTIP Units”) of the Company.
For each fiscal year, Executive’s bonus, if any, will be paid to Executive in a
lump sum on or before seventy five (75) days after the end of such fiscal year.
For the avoidance of doubt, if Executive is employed on the last day of the
calendar year in which such bonus relates, he will be paid the bonus at the same
time as other similarly situated employees were scheduled to be paid their
bonuses regardless of whether Executive is then employed on such payment date.

2. Equity Compensation.

(a) Executive shall be eligible to participate in any Company Incentive Plan
during the term of this Agreement, subject to the terms and conditions of such
Company Incentive Plan and any applicable award agreement. Equity Compensation
awards granted to Executive under any Company Incentive Plan will be subject to
Executive’s achievement of performance criteria over a three-year performance
period, which performance criteria will be established by the Board or
Compensation Committee. The threshold, target and maximum Equity Compensation
award levels for Executive for calendar year 2015 shall be equal to $200,000,
$350,000 and $500,000, respectively, subject to such vesting or forfeiture
restrictions as the Compensation Committee shall determine. Executive’s Equity
Compensation award for calendar year 2015 shall be in the form of LTIP Units and
shall not be prorated. 50% of earned Equity Compensation awards will vest upon
the conclusion of the performance period and 50% of earned Equity Compensation
awards will vest on the first anniversary of the conclusion of the performance
period. For the avoidance of doubt, the Equity Compensation awards provided for
in Sections 2(b) and 3 of this Attachment A shall not be subject to the terms
and conditions (including vesting terms) set forth in this Section 2(a) of
Attachment A.

(b) Upon the occurrence of a Successful Capital Transaction (as defined below),
the Executive will be granted a one-time Equity Compensation award in an amount
equal to $1,000,000 (the “Successful Capital Transaction Bonus”), subject to
Executive’s continued employment with the Company or any of its subsidiaries
through the date of such Successful Capital Transaction; provided, that, if,
within six months following the termination of Executive’s employment (i) by the
Company without Cause, (ii) by Executive for Good Reason, (iii) due to
Executive’s death or (iv) by virtue of Executive’s disability, a Successful
Capital Transaction occurs, then Executive or Executive’s estate or
beneficiaries, as applicable, shall be entitled to receive the Successful
Capital Transaction Bonus. A “Successful Capital Transaction” shall mean the
occurrence of any of the following events: (i) the consummation of a sale,
merger or Change in Control (as such term is

 

A-1



--------------------------------------------------------------------------------

defined in the 2012 LTIP Plan, as amended and in effect as of the Effective Date
hereof) of the Company that was approved by the Board, (ii) the Company raises
sufficient equity capital to repay at least 50% of the Company’s preferred debt,
provided that this clause (ii) may only be triggered in connection with a
liquidity event, which, for the avoidance of doubt, shall not include a
refinancing of the Company’s preferred debt, or (iii) the Company raises
sufficient capital to reduce the Company’s debt to total capitalization level to
below 50%.

3. One-time Equity Grant. Within ten (10) days following the Effective Date,
Executive will also be granted a one-time Equity Compensation award of One
Hundred Thousand (100,000) LTIP Units that vest annually over four (4) years,
with twenty-five percent (25%) vesting on each of the first, second, third, and
fourth anniversaries of the Effective Date and subject to such other terms and
conditions as the Compensation Committee shall determine.

 

A-2



--------------------------------------------------------------------------------

ATTACHMENT “B”

LANDMARK APARTMENT TRUST, INC.

EMPLOYMENT AGREEMENT

(Greg Edward Brooks)

General Release of Claims

Consistent with Section 5 of the Employment Agreement dated             , 2015,
between Landmark Apartment Trust, Inc. (the “Company”) and me (the “Employment
Agreement”) and in consideration for and contingent upon my receipt of the
Severance Package set forth in Sections 5(b) of the Employment Agreement, I, for
myself, my attorneys, heirs, executors, administrators, successors, and assigns,
do hereby fully and forever release and discharge the Company and its affiliated
entities (as defined in the Employment Agreement), as well as their
predecessors, successors, assigns, and their current or former directors,
officers, partners, agents, employees, attorneys, and administrators from all
suits, causes of action, and/or claims, demands or entitlements of any nature
whatsoever, whether known, unknown, or unforeseen, which I have or may have
against any of them arising out of or in connection with my employment by the
Company, the Employment Agreement, the termination of my employment with the
Company, or any event, transaction, or matter occurring or existing on or before
the date of my signing of this General Release, except that I am not releasing
any (a) right to indemnification that I may otherwise have, (b) right to Annual
Salary and benefits under applicable benefit plans that are earned and accrued
but unpaid as of the date of my signing this General Release, (c) right to
reimbursement for business expenses incurred and not reimbursed as of the date
of my signing this General Release, (d) right to any bonus payment(s) or other
compensation due under the Employment Agreement or any Company Incentive Plan
that is earned and accrued for the most recent completed calendar year for which
a bonus payment has not then been paid as of the date of my signing this General
Release, or (e) claims arising after the date of my signing this General
Release. I agree not to file or otherwise institute any claim, demand or lawsuit
seeking damages or other relief and not to otherwise assert any claims, demands
or entitlements that are lawfully released herein. I further hereby irrevocably
and unconditionally waive any and all rights to recover any relief or damages
concerning the claims, demands or entitlements that are lawfully released
herein. I represent and warrant that I have not previously filed or joined in
any such claims, demands or entitlements against the Company or the other
persons released herein and that I will indemnify and hold them harmless from
all liabilities, claims, demands, costs, expenses and/or attorneys’ fees
incurred as a result of any such claims, demands or lawsuits.

Except as otherwise expressly provided above, this General Release specifically
includes, but is not limited to, all claims of breach of contract, employment
discrimination (including any claims coming within the scope of Title VII of the
Civil Rights Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Equal Pay Act, the Americans with Disabilities Act,
the Family and Medical Leave Act, and any comparable Maryland law, all as
amended, or any other applicable federal, state, or local law), claims under the
Employee Retirement Income Security Act, as amended, claims under the Fair Labor
Standards Act, as amended (or any other applicable federal, state or local
statute relating to payment of wages), claims concerning recruitment, hiring,
termination, salary rate, severance pay, stock options, wages or benefits due,
sick leave, holiday pay, vacation pay, life insurance, group medical insurance,
any other fringe benefits, worker’s compensation, termination, employment
status, libel, slander, defamation, intentional or negligent misrepresentation
and/or infliction of emotional distress, together with any and all tort,
contract, or other claims which might have been asserted by me or on my behalf
in any suit, charge of discrimination, or claim against the Company or the
persons released herein.

 

B-1



--------------------------------------------------------------------------------

I acknowledge that I have been given an opportunity of twenty-one (21) days to
consider this General Release and that I have been encouraged by the Company to
discuss fully the terms of this General Release with legal counsel of my own
choosing. Moreover, for a period of seven (7) days following my execution of
this General Release, I shall have the right to revoke the waiver of claims
arising under the Age Discrimination in Employment Act, a federal statute that
prohibits employers from discriminating against employees who are age 40 or
over. If I elect to revoke this General Release within this seven-day period, I
must inform the Company by delivering a written notice of revocation to the
Company’s Director of Human Resources,                      , no later than
11:59 p.m. on the seventh calendar day after I sign this General Release. I
understand that, if I elect to exercise this revocation right, this General
Release shall be voided in its entirety and the Company shall be relieved of all
obligations to make the portion of the Severance Package described in
Section 5(b) of the Employment Agreement. I may, if I wish, elect to sign this
General Release prior to the expiration of the 21-day consideration period, and
I agree that if I elect to do so, my election is made freely and voluntarily and
after having an opportunity to consult counsel.

 

AGREED: [Form of Agreement Only – Do Not Execute]

 

 

 

Date

 

B-2